Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the coarse mesh defines a plurality of openings and each of the openings has a length and a width that is greater than a thickness of the yarn”. Applicant has not pointed to support for such an amendment nor has Examiner found support for such an amendment. Applicant is advised to point to support for such an amendment or remove such language from the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tekbas et al. (EP3327201) in view of Ray et al. (PG Pub. 2017/0354907).
Regarding claims 21-23, Tekbas et al. teach a container comprising an encasement which is a geotextile with the encasement enclosing a filling and the encasement being made of yarn [0006]. Tekbas et al. teach the yarn can be mineral fiber but are silent regarding the specifics of the yarn. However, Ray et al. teach a geotextile comprised of yarns that comprise a core and a sheath surrounding the core at least in part wherein the core comprises a mineral fiber  such as a glass fiber wherein the sheath comprises natural fibers which are at least one biodegradable sheath fiber with the mineral fiber being encased at least in part by at least one biodegradable sheath fiber in order to attain a unique combination of filtering and strength [0015].  The previous combination is silent regarding the claimed direction the mineral fiber extends in. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed direction given the limited number of directions the fiber could extend in. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the yarns of Ray et al. in Tekbas et al. in order to a attain a unique combination of filtering and strength and arrive at the claimed invention. 
Although the previous combination does not disclose the claimed process of knotting, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed encasement, the previous combination clearly meet the requirements of present claims encasement.
The at least one biodegradable sheath fiber lies on an external perimeter of the mineral fiber. The previous combination is silent regarding the claimed method of applying the sheath fiber to the mineral fiber. However, it would have been obvious to one of ordinary skill in the art to apply the sheath to the mineral fiber via windings and be wound on as is known in the art of covering a fiber with a natural fiber. 
Regarding claim 24, The previous combination are silent regarding the mineral fibers being continuous filaments. However, it would have been obvious to one of ordinary skill in the art to use continuous filaments in order to improve strength as is known in the art. 
Response to Arguments
Applicant’s arguments concerning claims 1-20 have been fully considered, but are moot as a new rejection has been set forth regarding claims 1-20 in light of the amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789